Coohrane, J. (dissenting in part):
I agree with Mr. Justice. Chester that the Statute of Limitations does not affect any question herein. ■ I also agree with him that the Sibley Manufacturing Company stock, the Langley Manufacturing Company stock and the Augusta Factory stock belonged to the trust estate and that the estate of Mrs. Putnam should be held accountable therefor.
I think the estate of Mrs. Putnam is erroneously charged with over §6,000, the amount of the Shoemaker note, for certain interests in Cincinnati real estate. There is no evidence on which to base the conclusion of her liability therefor except statements-contained in letters of the executor of the Shoemaker estate to Mr. Sheldon and attached to his account as administrator - of Judge Putnam’s estate. This account including the letters was not received as evidence against the estate of Mrs. Putnam, and tire record seems to be entirely destitute of .evidence affecting her estate tending to make this á proper charge against her said estate.
In respect to all other questions involved'herein I agree with the court below. •
Judgment modified as stated in opinion, and as modified affirmed, with costs against the appellant Israel Putnam and the representatives of the estates of John R. Putnam and Mary S. Putnam in favor of the other parties who have filed briefs on this appeal.
Order, if not agreed upon, to he settled by Chester, J.